2022 IL App (2d) 220074-U
                                             No. 2-22-0074
                                     Order filed December 5, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 18-CF-923
                                       )
MANUEL LOPEZ,                          ) Honorable
                                       ) Alice C. Tracy,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court.
       Justice Brennan 1 and Justice Hudson concurred in the judgment.

                                               ORDER

¶1     Held: We affirm defendant’s conviction of aggravated driving under the influence
             because (1) although defendant was not completely incapacitated, he was unable to
             exercise ordinary care as shown by his erratic driving; and (2) defendant’s innocent
             explanations for his indicia of intoxication did not create reasonable doubt.

       1
           Justice Brennan participated in this appeal but has since been elected to the Third District

Appellate Court. Our supreme court has held that the departure of a judge prior to the filing date

will not affect the validity of a decision so long as the remaining two judges concur. Proctor v.

Upjohn Co., 175 Ill. 2d 394, 396 (1997).
2022 IL App (2d) 220074-U



¶2     Following a bench trial, defendant, Manuel Lopez, was convicted of aggravated driving

while under the influence of alcohol (DUI) (625 ILCS 5/11-501(a)(2) (West 2018)) and driving

while his driving privileges were revoked (DWLR) (id. § 6-303(a)). He was sentenced to 14

months’ imprisonment for aggravated DUI and 56 days in jail for DWLR. In this timely-filed

appeal, defendant argues that he was not proved guilty of aggravated DUI beyond a reasonable

doubt. We disagree. Thus, we affirm.

¶3                                     I. BACKGROUND

¶4     The evidence at trial consisted of Elgin police officer Michael McCarthy’s testimony and

video from McCarthy’s squad car and body camera. McCarthy testified that he had 18 years of

experience as a police officer and underwent training in 2003 and 2017 for DUI detection. This

training included administering and interpreting the results of the horizontal gaze nystagmus

(HGN) test, which McCarthy used in the “vast majority” of stops he made where he suspected a

driver might be under the influence. McCarthy passed proficiency tests following these training

sessions.

¶5     As a seasoned police officer, McCarthy had participated in 50 to 60 DUI investigations—

not all of which led to DUI arrests. In addition to DUI investigations, McCarthy had observed

“[h]undreds” of people under the influence of alcohol in his personal and professional lives.

¶6     On May 6, 2018, at 5:49 p.m., McCarthy was on patrol with the Elgin gang unit. He was

driving northwest on Villa Street, approaching the “V” intersection at Villa Street and Sherman

Avenue. Villa Street runs northwest and southeast. Sherman Avenue starts at Villa Street and

runs west. A few yards northwest of where Sherman Avenue starts, George Street starts at Villa

Street and runs south, intersecting with Sherman Avenue. East of the intersection of George

Street and Sherman Avenue is a small triangular traffic island bordered by Villa Street, George


                                               -2-
2022 IL App (2d) 220074-U


Street, and Sherman Avenue. Drivers on Villa Street can turn south onto George Street or west

onto Sherman Avenue. The triangular island separates traffic turning south onto George Street

from traffic turning west onto Sherman. At the intersection of Sherman Avenue and George

Street, there are stop signs on Sherman Avenue but not on George Street.

¶7     As McCarthy was driving, he saw ahead of him a Ford Expedition, also proceeding

northwest on Villa Street.    A silver minivan was between McCarthy’s squad car and the

Expedition. There was a fair amount of traffic in both directions on Villa Street.

¶8     The Expedition turned west onto Sherman Avenue from Villa Street. The Expedition

approached the intersection of Sherman Avenue and George Street, which is only a few yards from

Villa Street. McCarthy watched as the Expedition “rolled” through the stop sign on Sherman

Avenue. McCarthy elaborated that the Expedition “slowed down” but did not pause or stop. No

cars were traveling on George Street when the Expedition rolled through the stop sign, but several

cars were parked on both sides of George Street. Fifty yards after rolling through the stop sign,

defendant turned north into the parking lot of Villa Liquors. Villa Liquors has limited, though

“[s]tandard-sized,” parking spaces and a “quite wide” space between the row of parking spaces at

the front of the store and another row of parking spaces right off the intersection of Villa Street

and George Street. People were entering and exiting the store. Two cars were backing out of

parking spaces as the Expedition rolled through the stop sign and drove into the liquor store’s

parking lot.

¶9     The Expedition waited for one of these vehicles to exit their parking space near the store

entrance. The Expedition then pulled into that space at a 45-degree angle, almost hitting the

adjacent car on the Expedition’s driver’s side. Once in the parking space, the Expedition stopped

only six to eight inches from the adjacent car. McCarthy explained that the Expedition stopped



                                               -3-
2022 IL App (2d) 220074-U


abruptly and “lifted upwards.”     Based on what McCarthy observed, he believed that the

Expedition’s driver might have been impaired.

¶ 10   McCarthy activated his emergency lights and parked his squad car in the parking lot. He

approached the Expedition’s front driver’s side while his partner approached the front passenger

side. McCarthy recognized the driver as defendant, with whom McCarthy had prior interactions.

Defendant’s cousin was in the front passenger’s seat. Both front windows were completely down

as McCarthy and his partner interacted with defendant and his cousin.

¶ 11   McCarthy asked defendant for his driver’s license and insurance. Defendant, who was

cooperative and respectful, told McCarthy that his license was suspended and he did not have

insurance. While talking with defendant, who had a heavy Spanish accent, McCarthy noticed a

“strong odor” of alcohol on defendant’s breath. McCarthy also noticed that defendant mumbled,

his speech was slightly slurred, and his eyes were red and watery. When McCarthy asked if

defendant had been drinking, defendant denied that he had. However, defendant told McCarthy

that he had been drinking at a party the day before. McCarthy asked defendant if he would submit

to field sobriety testing. Defendant said no.

¶ 12   After the adjacent car on the Expedition’s driver’s side left her parking space—requiring

quite a bit of maneuvering—defendant exited the Expedition at McCarthy’s request. Defendant

did not need to use the driver’s door for assistance in exiting, nor did he stumble or sway.

McCarthy asked defendant to walk to the sidewalk in front of Villa Liquors. Defendant did so

without any issues. McCarthy observed that defendant’s appearance was orderly except that his

pants were halfway unzipped.

¶ 13   Once on the sidewalk, McCarthy again noticed that defendant’s eyes were watery and red

and that his breath still had a “strong odor” of alcohol. McCarthy told defendant that he wanted



                                                -4-
2022 IL App (2d) 220074-U


to check defendant’s eyes. McCarthy then administered the HGN test. Defendant, who told

McCarthy that he needed an operation on his right eye, did not successfully complete this test.

Specifically, defendant was unable to keep his hands out of his pockets after being told at least

four times that his hands had to remain at his sides; he moved his head at least four times (once to

the right and at least three times to the left) after being told to keep his head stationary; and he was

unable to track McCarthy’s finger, as instructed, throughout the test. After defendant failed to

complete the HGN test, McCarthy asked if he would submit to other field sobriety tests.

Defendant said no. McCarthy then arrested defendant for DUI, as he believed defendant was not

fit to operate a motor vehicle.

¶ 14   Defendant was transported to the police station while McCarthy remained at the scene to

inventory defendant’s vehicle. On the floorboard behind the front passenger seat, McCarthy

found “several” open containers of alcohol among other items such as slabs of marble.

¶ 15   Later, McCarthy returned to the police station. McCarthy read defendant the “Warning to

Motorists” and observed defendant for 20 minutes.            Even with a partition between them,

McCarthy still detected a “strong” odor of alcohol on defendant’s breath. After 20 minutes

passed, approximately 1 to 1½ hours after defendant was stopped, McCarthy asked defendant to

submit to a breath test. Defendant refused. McCarthy noticed that defendant’s eyes were still

red and glassy, he mumbled and slightly slurred his speech, and his breath still smelled strongly

of alcohol.

¶ 16   McCarthy advised defendant of his rights under Miranda v. Arizona, 384 U.S. 436 (1966).

Defendant waived his Miranda rights and spoke with McCarthy. After the interview, defendant

made a phone call, “crying *** with the person he was speaking to.”




                                                 -5-
2022 IL App (2d) 220074-U


¶ 17   McCarthy determined that defendant was under the influence and unfit to operate a motor

vehicle. He based this conclusion on his training and the “totality of the circumstances” he

observed. These observations included defendant’s “erratic” driving by rolling through a stop

sign and almost hitting a parked car; the strong odor of alcohol on defendant’s breath; his

mumbling and slightly slurred speech; his red and watery eyes; his inability to complete the HGN

test; and his refusal to take other field sobriety tests. McCarthy agreed that any one of the

foregoing observations could be caused by something other than alcohol consumption. He also

recognized that “one individual [observation] in itself isn’t necessarily an indicator” of

intoxication.

¶ 18   The trial court found defendant guilty of aggravated DUI and DWLR. In doing so, the

court relied on People v. Williams, 2018 IL App (2d) 160683, ¶ 15, wherein this court held that

the State in a DUI prosecution need only prove beyond a reasonable doubt that the defendant was

impaired by alcohol, not that the defendant was completely incapacitated. The trial court also

noted that, as stated in Williams, the testimony of a single officer, if credible, can sustain a DUI

conviction.     The court then determined that the evidence presented—McCarthy’s credible

testimony and the videos—established defendant’s guilt beyond a reasonable doubt. Specifically,

the court found that defendant’s ability to drive was poor given that he rolled through a stop sign

and almost struck a parked car. Also, defendant’s eyes were red and watery, he mumbled and

slightly slurred his speech, and he could not successfully complete the HGN test. Moreover,

defendant had a strong odor of alcohol on his breath throughout his interaction with McCarthy, yet

he denied drinking.     The court found that this denial showed defendant was not truthful.

Similarly, defendant refused to submit to field sobriety tests (other than the HGN test) or a breath

test, which the court believed showed consciousness of guilt.



                                               -6-
2022 IL App (2d) 220074-U


¶ 19   Defendant filed a posttrial motion, arguing, among other things, that the State failed to

prove beyond a reasonable doubt that alcohol impaired his ability to drive. Defendant withdrew

this motion, and the parties agreed on sentencing, including consecutive sentencing on an unrelated

case. This timely appeal followed.

¶ 20                                      II. ANALYSIS

¶ 21   On appeal, defendant argues that he was not proven guilty beyond a reasonable doubt of

aggravated DUI. When a defendant challenges on appeal the sufficiency of the evidence, we view

the evidence in the light most favorable to the State and consider whether any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt. People v.

Patterson, 314 Ill. App. 3d 962, 968-69 (2000). “In a bench trial, it is the job of the trial judge,

sitting as the factfinder, to make determinations about witness credibility.” People v. Williams,

2013 IL App (1st) 111116, ¶ 76. Those credibility determinations are entitled to great deference

and will rarely be disturbed on appeal. Id.

¶ 22   In assessing whether a defendant was proven guilty beyond a reasonable doubt, we need

not engage in a “point-by-point discussion of every piece of evidence as well as every possible

inference that could be drawn therefrom.” People v. Wheeler, 226 Ill. 2d 92, 117 (2007). “To

engage in such an activity would effectively amount to a retrial on appeal, an improper task

expressly inconsistent with past precedent.” Id. Moreover, we will neither disregard inferences

that normally flow from the evidence nor search out all possible explanations consistent with a

defendant’s innocence and raise them to the level of reasonable doubt. Id. Rather, we will

reverse a defendant’s conviction only if the evidence is so improbable or unsatisfactory as to raise

a reasonable doubt of the defendant’s guilt. People v. Collins, 106 Ill. 2d 237, 261 (1985).




                                                -7-
2022 IL App (2d) 220074-U


¶ 23      As noted, defendant argues that he was not proven guilty beyond a reasonable doubt of

aggravated DUI. To prove defendant guilty of aggravated DUI, the State needed to establish

beyond a reasonable doubt that defendant (1) was in physical control of a motor vehicle,

(2) without a valid driver’s license or legal permit, and (3) while under the influence of alcohol.

See 625 ILCS 5/11-501(d)(1)(H) (West 2018). Defendant does not deny that he was driving and

did not have a valid driver’s license or permit. However, defendant does argue that the State

failed to prove beyond a reasonable doubt the third element, i.e., he was under the influence of

alcohol.

¶ 24      To prove that defendant was under the influence of alcohol, the State had to establish that,

as a result of consuming alcohol, the defendant could neither think nor act with ordinary care.

People v. Diaz, 377 Ill. App. 3d 339, 344 (2007). Whether a defendant was under the influence

presents a question of fact for the factfinder to resolve. People v. Janikas, 127 Ill. 2d 390, 401

(1989).

¶ 25      Here, we determine that defendant was driving while under the influence of alcohol. That

is, the evidence established beyond a reasonable doubt that, because of alcohol consumption,

defendant could neither think nor act with ordinary care. Although there was evidence perhaps

suggesting that defendant was not impaired—e.g., he was cooperative, McCarthy was able to

understand him, and he had no issues exiting his vehicle or walking and standing in front of the

liquor store—other evidence suggested otherwise.          Specifically, (1) defendant’s driving was

erratic, (2) his breath smelled strongly of alcohol for 90 minutes after he was stopped, (3) his eyes

were red and watery, (4) he mumbled and slightly slurred his speech, and (5) he could not complete




                                                  -8-
2022 IL App (2d) 220074-U


the HGN test. 2 Given the credible evidence that defendant was impaired and our deferential

standard of review, we conclude that a rational trier of fact could have determined beyond a

reasonable doubt that defendant was under the influence and unfit to drive.

¶ 26   Williams supports our conclusion. At issue in Williams was, among other things, whether

the indicia of intoxication the defendant exhibited was sufficient to prove beyond a reasonable

doubt that the defendant’s driving was impaired by alcohol. Williams, 2018 IL App (2d) 160683,

¶ 22. That indicia included that the defendant drove poorly; he smelled of alcohol; his eyes were

bloodshot, glassy, red, and watery; he swayed while standing; he admitted consuming four beers

several hours before he was stopped; and he refused to submit to field sobriety tests. Id. ¶¶ 3-4.

We concluded that this evidence was sufficient to prove the defendant’s guilt beyond a reasonable

doubt. In doing so, we acknowledged that defendant was able to do several things proficiently,

e.g., “he was able to drive his car through the intersection without weaving or jerking, he activated

his turn signal, he properly pulled into a parking space, he exited his vehicle without hesitation

and without stumbling or falling, and he was able to communicate with [the officers].” Id. ¶ 22.

We further acknowledged that the indicia of intoxication might have had innocent explanations,

e.g., defendant’s exhaustion, consumption of little food over the previous few hours, and a

malfunctioning vehicle. Id. ¶¶ 5, 8-9, 21-22. We also noted that the defendant cited a football

injury as his reason for refusing to take field sobriety tests. Id. ¶ 17. Nevertheless, we affirmed




       2
           The parties address whether an inference of intoxication can be drawn from the facts that

open containers of alcohol were found in defendant’s vehicle and defendant was crying when

talking on the phone at the police station. In the totality of the circumstances here, we find neither

fact material in assessing whether defendant was under the influence.



                                                 -9-
2022 IL App (2d) 220074-U


the defendant’s conviction, observing: (1) proof of intoxication does not require proof of complete

incapacitation, (2) weighing the evidence of intoxication against the defendant’s plausible

explanations was for the trier of fact, and (3) the evidence of intoxication was not so implausible

or unsatisfactory that it raised a reasonable doubt of the defendant’s guilt. Id. ¶ 19, 21-22.

¶ 27   So too here. The trial court, as the trier of fact, weighed the evidence of intoxication

against defendant’s plausible explanations and found that defendant was under the influence of

alcohol. That evidence may not have shown complete incapacitation, but it was sufficient to

establish defendant’s guilt of aggravated DUI beyond a reasonable doubt.

¶ 28   Defendant claims that Williams is not persuasive because the defendant in Williams

admitted drinking four beers while defendant here denied drinking. We find that difference

immaterial. There were indicia of intoxication presented here that were absent or explained in

Williams. But, more importantly, any appellate challenge to the sufficiency of the evidence in a

DUI case must be considered in light of its own unique facts and circumstances. See People v.

Norris, 399 Ill. App. 3d 525, 530 (2010) (in every reasonable doubt case, the trier of fact considers

unique facts and circumstances presented).

¶ 29   Defendant also argues that the evidence here “showed simply that [defendant] may have at

some point consumed alcohol, rather than that he was mentally or physically impaired by it.”

Defendant’s argument is misguided. The fact that defendant was not, colloquially, “falling-down

drunk,” means nothing. There is a continuum of impairment. Both the defendant in Williams

and defendant here were not completely incapacitated, yet the evidence did not “show[ ] simply”

that they had consumed alcohol. Rather, in both cases, alcohol consumption created an inability

to exercise ordinary care.




                                               - 10 -
2022 IL App (2d) 220074-U


¶ 30   Finally, we note that defendant’s general approach on appeal is to consider the evidence

piecemeal and include every reasonable hypothesis consistent with defendant’s innocence. Aside

from claiming that the videos do not support McCarthy’s testimony or the trial court’s findings,

defendant claims that his need for eye surgery, his heavy Spanish accent, and his admission to

drinking the day before he was stopped explain why his eyes were red and watery, his speech was

not as clear as it could be, and he smelled of alcohol. Defendant also contends that the fact that

he refused to take any field sobriety tests “does not by itself necessarily prove that he was impaired,

and certainly does not itself constitute proof of [impairment] beyond a reasonable doubt.”

Moreover, defendant notes that even sober drivers roll through stop signs and park poorly.

Defendant further observes that, “[w]hile failing to come to a complete stop at the sign was

improper, it was not necessarily unsafe given the absence of other cars.” “And, even though [he]

parked in a swift and crooked manner, [he] ultimately did not strike the adjacent vehicle or any

other vehicle.”

¶ 31   We find defendant’s arguments unpersuasive, if not preposterous. Only by God’s grace

was no one harmed when defendant rolled through the stop sign at Sherman Avenue and George

Street. People and cars were moving about in the area; traffic on Villa Street could have easily

turned onto George Street and, within seconds, legally entered the intersection of Sherman Avenue

and George Street without stopping—to hit or be hit by defendant’s vehicle. Similarly, although

defendant did not hit the car next to him while parking, he easily could have hit it, other cars, or

more importantly, people entering and exiting the store. All this aside, defendant is essentially

asking us to do what we cannot, i.e., engage in a “point-by-point discussion of every piece of

evidence”—searching out innocent explanations for McCarthy’s observations and raising them to

a level of reasonable doubt. Wheeler, 226 Ill. 2d at 117.



                                                - 11 -
2022 IL App (2d) 220074-U


¶ 32                                  III. CONCLUSION

¶ 33   For these reasons, we affirm the judgment of the circuit court of Kane County.

¶ 34   Affirmed.




                                             - 12 -